[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE: MOTION FOR NEW TRIAL
The court heard oral argument on the petitioner's motion for a new trial. The court feels it imperative to once again state that the record is devoid of any evidence of damages to the plaintiff resulting from the defendant's actions in examining the plaintiff or rating the plaintiff with regard to a permanent partial disability. The defendant's name was never mentioned during the trial and the jury never knew of any exam or rating by the defendant. As a result, the court cannot find any evidence of damages that would permit the court to send the case to the jury. Moreover, the plaintiff did not introduce any new evidence that would have a bearing on the court's granting or denying the motion. Accordingly, the defendant's motion for a new trial is denied.
DAVID W. SKOLNICK, JUDGE